        Case 1:20-cv-00331-JAP-LF Document 30 Filed 11/05/20 Page 1 of 12




                           IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW MEXICO

PAUL SUGAR, JR.,
and PAUL SUGAR, SR.,

         Plaintiffs,

v.                                                                               Civ. No. 20-331 JAP/LF

DAVID TACKETT,
STEVE L. TACKETT,
and NO. 8 MINE, LLC,

         Defendants.

                              MEMORANDUM OPINION AND ORDER

         On August 24, 2020, Defendant No. 8 Mine, LLC (“the Mine”) moved to dismiss

Plaintiffs’ COMPLAINT (Doc. 1). See DEFENDANT NO. 8 MINE, LLC’S FED. R. CIV.

P. 12(b)(2) AND (6) MOTION TO DISMISS PLAINTIFFS’ COMPLAINT (“Motion”) (Doc. 22).

The Mine objects to the Court’s exercise of personal jurisdiction over it. Id. at 1–7. It further argues

that even if personal jurisdiction exists, Plaintiffs’ Complaint fails to state a claim against the Mine

upon which relief can be granted. Id. at 8–13. Because the Court holds that it lacks personal

jurisdiction over the Mine, the Court will not address whether Plaintiffs’ Complaint states a valid

claim and will grant the Mine’s Motion.

                                        FACTUAL BACKGROUND1

         This case concerns the alleged sale of #8 turquoise owned by Plaintiffs and stored at their

property in Moriarty, New Mexico. See Doc. 1 at 2. Plaintiffs allege that in June 2017, Defendant

David Tackett, an Arizona resident, contacted them and expressed interest in purchasing all of the

#8 turquoise Plaintiffs owned, which at the time was approximately 11,300 pounds. Id. at 2–3.


1
 The following facts are taken from Plaintiffs’ Complaint, which the Court accepts as true and views in the light most
favorable to Plaintiff. See Pueblo of Jemez v. United States, 790 F.3d 1143, 1147–48 (10th Cir. 2015).

                                                          1
       Case 1:20-cv-00331-JAP-LF Document 30 Filed 11/05/20 Page 2 of 12




Plaintiffs claim that David Tackett promised to pay $560,000 for the turquoise, and if paid within

sixty days, the sales price would be reduced to $500,000. Id. at 3. In the course of reaching this

sales agreement, David Tackett allegedly told Plaintiffs that he “owned a federal injunction

entitling him to possession of all of [their] #8 turquoise” and threatened that if they did not sell the

turquoise to him, he would take away all of the turquoise, “sue them, and possibly have them put

in jail.” Id. at 2 (internal quotation marks omitted).

        The following month, on July 8, 2017, Defendant Steve Tackett, who is David Tackett’s

father, arrived unannounced at Plaintiff Paul Sugar, Sr.’s home and allegedly demanded that

Plaintiffs “give him all of their #8 turquoise.” Id. at 3. Because of David Tackett’s prior threats

and his promise to pay for the turquoise, Plaintiffs “reluctantly let Steve Tackett take their #8

turquoise,” which he reportedly took to Flagstaff, Arizona. Id.

        Plaintiffs were in contact with David Tackett in the weeks after his father Steve took the

turquoise from Plaintiffs’ property. Id. at 3–4. David Tackett repeated his promise to pay for the

turquoise, but asked Plaintiffs to “be patient” while he was “working on it [arranging payment].”

Id. at 4. This went on for about six months, at which point David Tackett stopped communicating

with Plaintiffs. Id. By this point, Plaintiffs had discovered that Defendants were involved in

lawsuits against them for similar actions, “i.e., acquiring #8 turquoise with either no intention of

paying for it, or paying only a portion of the agreed sales price.” Id. Plaintiffs also learned that the

#8 turquoise in Defendants’ possession is the subject of a preliminary injunction entered in a

federal lawsuit in the District of Nevada. Id. Plaintiffs believe that a large portion of their turquoise

remains in storage on Defendants’ property in Flagstaff. Id. at 4. Plaintiffs assert that despite

repeated demands, Defendants have refused to return their turquoise. Id. at 5. In addition, Steve




                                                   2
       Case 1:20-cv-00331-JAP-LF Document 30 Filed 11/05/20 Page 3 of 12




Tackett has purportedly been selling Plaintiffs’ turquoise either individually or through his

company, Turquoise Liquidators. Id. at 3.

                                  PROCEDURAL HISTORY

       On April 13, 2020, nearly three years after the turquoise was taken from their property,

Plaintiffs filed this lawsuit against David Tackett, Steve Tackett, and the Mine. See Doc. 1. The

Mine is a Delaware limited liability company, with its principal place of business in Flagstaff,

Arizona. Id. at 1. David Tackett is the sole member of the LLC. Id.

       After David Tackett and the Mine did not enter an appearance, file an answer or otherwise

respond within the required time period, Plaintiffs requested a clerk’s entry of default. See

Docs. 5–7. On May 28, 2020, the clerk filed an entry of default as to David Tackett and the Mine.

See CLERK’S ENTRY OF DEFAULT (Doc. 8). On June 1, 2020, Plaintiffs then filed a motion

seeking default judgment against David Tackett and the Mine. See PLAINTIFFS’ MOTION FOR

ENTRY OF DEFAULT JUDGMENT AGAINST DEFENDANTS DAVID TACKETT AND NO.

8 MINE, LLC (Doc. 10).

       Two days later, on June 3, 2020, local counsel for David Tackett and the Mine entered their

appearance. See Doc. 12. On June 5, 2020, defense counsel filed a motion to set aside the clerk’s

entry of default. See DEFENDANTS DAVID TACKETT AND NO. 8 MINE, LLC’S MOTION

TO SET ASIDE CLERK’S ENTRY OF DEFAULT (Doc. 13). In that motion, defense counsel

argued under Federal Rule of Civil Procedure (“Rule”) 55(c) that good cause existed for the Court

to set aside the entry of default, see Doc. 13 at 6–14, and on August 12, 2020, the Court granted

that motion, see MEMORANDUM OPINION AND ORDER (Doc. 20).




                                                3
       Case 1:20-cv-00331-JAP-LF Document 30 Filed 11/05/20 Page 4 of 12




       Now the Mine seeks dismissal of Plaintiffs’ claims against it. It asserts that the Court

lacks personal jurisdiction over it and that the Complaint fails to state a claim against it. See

Doc. 22.

                                           STANDARD

       Personal jurisdiction is established by the laws of the forum state and must comport with

constitutional due process. Intercon, Inc. v. Bell Atl. Internet Solutions, Inc., 205 F.3d 1244, 1247

(10th Cir. 2000). New Mexico’s long-arm statute, N.M. Stat. Ann. § 38–1–16 (1971), “is

coextensive with constitutional limitations imposed by the Due Process Clause.” Trujillo v.

Williams, 465 F.3d 1210, 1217 (10th Cir. 2006); see also Tercero v. Roman Catholic Diocese of

Norwich, 48 P.3d 50, 54 (N.M. 2002). Personal jurisdiction over a nonresident defendant satisfies

due process if there are sufficient “minimum contacts between the defendant and the forum State.”

World–Wide Volkswagen Corp. v. Woodson, 444 U.S. 286, 291 (1980) (internal quotation marks

omitted). The touchstone of the minimum contacts analysis is whether “the defendant’s conduct

and connection with the forum State are such that he should reasonably anticipate being haled into

court there.” World–Wide Volkswagen, 444 U.S. at 297.

       “Where the court’s jurisdiction is contested, the plaintiff has the burden of proving

jurisdiction exists.” AST Sports Sci., Inc. v. CLF Distribution Ltd., 514 F.3d 1054, 1056 (10th

Cir. 2008). In the preliminary stages of litigation, however, the plaintiff’s burden is light. Doe v.

Nat’l Medical Servs., 974 F.2d 143, 145 (10th Cir. 1992). “Where a district court considers a pre-

trial motion to dismiss for lack of personal jurisdiction without conducting an evidentiary hearing,

the plaintiff need only make a prima facie showing of personal jurisdiction to defeat the motion.”

AST Sports Sci., Inc., 514 F.3d at 1056–57. “The plaintiff may make this prima facie showing by

demonstrating, via affidavit or other written materials, facts that if true would support jurisdiction



                                                  4
       Case 1:20-cv-00331-JAP-LF Document 30 Filed 11/05/20 Page 5 of 12




over the defendant.” OMI Holdings, Inc. v. Royal Ins. Co. of Canada, 149 F.3d 1086, 1091 (10th

Cir. 1998). “The allegations in the complaint must be taken as true to the extent they are

uncontroverted by the defendant’s affidavits.” Behagen v. Amateur Basketball Ass’n of U.S.A., 744

F.2d 731, 733 (10th Cir. 1984). “If the parties present conflicting affidavits, all factual disputes

must be resolved in the plaintiff’s favor[.]” Wenz v. Memery Crystal, 55 F.3d 1503, 1505 (10th

Cir. 1995).

                                           DISCUSSION

       The Mine asserts that the Court lacks personal jurisdiction over it. Doc. 22 at 1–7. Plaintiffs

maintain, however, that the Mine waived any objection based on personal jurisdiction by failing

to raise it in its motion to set aside the clerk’s entry of default (Doc. 13) or in its response to

Plaintiffs’ motion for entry of default judgment (Doc. 14). See Doc. 25 at 1–4. The Court addresses

these issues in reverse order. First, the Court concludes that the Mine has not waived its personal

jurisdiction defense. And, second, because Plaintiffs have not advanced a single argument

addressing the merits of the Mine’s objection to personal jurisdiction, the Court concludes that

Plaintiffs have not met their burden of establishing a prima facie case of personal jurisdiction over

the Mine.

   1. The Mine has not waived its defense of personal jurisdiction.

       The requirement of personal jurisdiction is intended to protect a defendant’s liberty

interests, and because it represents an individual right, it can be waived. Ins. Corp. of Ir., Ltd. v.

Compagnie des Bauxites de Guinee, 456 U.S. 694, 702–03 (1982). “Rule 12 not only contemplates

the lodging of certain defenses at the earliest point in a lawsuit, it mandates a waiver of those

defenses if not presented at the first available opportunity.” Travelers Cas. & Sur. Co. of Am. v.

Unistar Fin. Serv. Corp., 35 F. App’x 787, 789 (10th Cir. 2002) (footnote and citation omitted).



                                                  5
       Case 1:20-cv-00331-JAP-LF Document 30 Filed 11/05/20 Page 6 of 12




Under Rule 12, a challenge to personal jurisdiction is abandoned when a defendant fails to raise

the issue in either a responsive pleading or Rule 12 motion. See Fed. R. Civ. P. 12(h)(1)(b)(2); see

also Fed. R. Civ. P. 12(g)(2) (explaining that “a party that makes a motion under [Rule 12] must

not make another motion under [Rule 12] raising a defense or objection that was available to the

party but omitted from its earlier motion.”). Notably, courts construe motions as made under Rule

12 if the motion raises any Rule 12(b) defense subject to the waiver provisions of Rule 12(h). See,

e.g., United States v. 51 Pieces of Real Prop. Roswell, N.M., 17 F.3d 1306, 1314 (10th Cir. 1994)

(explaining that the response to the government’s amended motion for default was a defensive

move that triggered the provisions of Rule 12(h) and therefore should have included any objection

to the court’s exercise of personal jurisdiction); Am. Ass’n of Naturopathic Physicians v. Hayhurst,

227 F.3d 1104, 1107 (9th Cir. 2000), as amended on denial of reh’g (Nov. 1, 2000) (construing a

Rule 55(c) motion as a Rule 12 motion and holding that the defendant abandoned any Rule 12(b)(2)

challenge by not raising it in the Rule 55(c) motion); O’Brien v. R.J. O’Brien & Assocs., Inc., 998

F.2d 1394, 1398–99 (7th Cir. 1993) (holding that party waived objection to court’s exercise of

personal jurisdiction when it failed to include that objection in its initial motion to vacate the entry

of default despite raising other Rule 12(b) defenses).

       “The essence of Rule 12 . . . is that a party ‘who by motion invites the court to pass upon a

threshold defense should bring forward all the specified defenses [personal jurisdiction, improper

venue, insufficient process, or insufficient service] he then has and thus allow the court to do a

reasonably complete job.’” Am. Ass’n of Naturopathic Physicians, 227 F.3d at 1107 (quoting Fed.

R. Civ. P. 12 advisory committee’s note, 1966 Amendment, subdivision (h) (brackets in original)).

“Thus, if [the defendant] raised any Rule 12 defenses in his first filing to the court, he [is] obliged

to raise all of those specified in Rule 12(h).” Id.; see also Savarese v. Edrick Transfer & Storage,



                                                   6
       Case 1:20-cv-00331-JAP-LF Document 30 Filed 11/05/20 Page 7 of 12




Inc., 513 F.2d 140, 145 (9th Cir. 1975) (observing that the defendant waived a Rule 12(b)(5)

defense when it “failed to raise it in its answer or by a [R]ule 12 motion” (footnotes omitted)).

       That said, “[d]efects in personal jurisdiction . . . are not waived by default when a party

fails to appear or to respond.” Williams v. Life Sav. & Loan, 802 F.2d 1200, 1202 (10th Cir. 1986).

Indeed, “a defendant remains free to challenge personal jurisdiction after a default judgment has

been entered.” Am. Ass’n of Naturopathic Physicians, 227 F.3d at 1107.

       Here, the Mine failed to enter an appearance or otherwise respond prior to the clerk’s entry

of default. But nothing in the Federal Rules of Civil Procedure indicates that waiver is the

necessary consequence of those failures. Cf. Baragona v. Kuwait Gulf Link Transp. Co., 594 F.3d

852, 854 (11th Cir. 2010) (“[A] defendant is always free to ignore the judicial proceedings, risk a

default judgment, and then challenge that judgment on jurisdictional grounds in a collateral

proceeding. This is particularly true in this case where the court must determine whether the

constitutional requirements of minimum contacts are satisfied.” (internal citations and quotation

marks omitted)).

       Moreover, the Mine did not assert any Rule 12(b) defenses that would have triggered

Rule 12(h)’s waiver provisions in either its motion to set aside the clerk’s entry of default (Doc. 13)

or in its response to Plaintiffs’ motion for default judgment (Doc. 14). See Am. Ass’n of

Naturopathic Physicians, 227 F.3d at 1107 (observing that “[w]hen a party does not respond to a

complaint and default judgment is entered, a Rule 55 motion will very frequently be the first

document filed with the court,” and explaining that Rule 12(h)’s waiver provisions were

triggered because that filing raised other Rule 12(b)(2)–(5) defenses). Rather, this is the

Mine’s first motion to dismiss, and, although not mandated by the Federal Rules of Civil

Procedure, the Mine consolidated its Rule 12(b)(2) and 12(b)(6) defenses. See Fed. R. Civ. P.



                                                  7
       Case 1:20-cv-00331-JAP-LF Document 30 Filed 11/05/20 Page 8 of 12




12(h). Thus, the Mine has not waived personal jurisdiction by failing to assert it in a consolidated

Rule 12 motion.

       Personal jurisdiction may also be waived if a defendant substantially participates in the

litigation without actively pursuing its Rule 12(b)(2) defense. See Hunger U.S. Special Hydraulics

Cylinders Corp. v. Hardie-Tynes Mfg. Co., 203 F.3d 835 (10th Cir. 2000) (unpublished table

decision). Under those conditions, courts have generally determined that a defendant abandons

any objection to personal jurisdiction after lengthy participation in litigation. See, e.g., id.

(concluding that the defendant waived an objection to personal jurisdiction by waiting more than

three years to file a Rule 12(b)(2) motion); Rates Technology Inc. v. Nortel Networks Corp., 399

F.3d 1302, 1309 (Fed. Cir. 2005) (observing that “a party may consent to personal jurisdiction by

extensively participating in the litigation without timely seeking dismissal”); Hamilton v. Atlas

Turner, Inc., 197 F.3d 58, 59 (2d Cir. 1999) (reasoning that the defendant “forfeited its defense of

lack of personal jurisdiction by participating in extensive pretrial proceedings and forgoing

numerous opportunities to move to dismiss during the four-year interval that followed its inclusion

of the defense in its answer”).

       The Mine has not substantially participated in litigation prior to filing its Motion. In fact,

the Mine promptly filed its Motion following the Court’s Memorandum Opinion and Order setting

aside the clerk’s entry of default. See Doc. 20; see also Hunger, 203 F.3d at 835 (“In the absence

of a motion to dismiss, a party’s continued participation in litigation is inconsistent with an

assertion of lack of personal jurisdiction.” (emphasis added)). This is not a situation in which a

defendant waited years before challenging the Court’s exercise of personal jurisdiction. Thus, the

Mine has not actively participated in litigation to such an extent that it has waived its right to

challenge personal jurisdiction.



                                                 8
       Case 1:20-cv-00331-JAP-LF Document 30 Filed 11/05/20 Page 9 of 12




        Because the Mine neither failed to raise its personal jurisdiction defense in a motion under

Rule 12 nor substantially participated in litigation without pursuing that defense, Plaintiffs’

contention is not supported by the Federal Rules of Civil Procedure or by case law. The Court

concludes that the Mine has not waived its ability to challenge personal jurisdiction.

    2. The Court does not have personal jurisdiction over the Mine.

        To exercise personal jurisdiction over a nonresident defendant in a diversity action, federal

courts must satisfy state law and federal due process. See Doering v. Copper Mountain, Inc., 259

F.3d 1202, 1209 (10th Cir. 2001). New Mexico’s long-arm statute “extends the jurisdictional reach

of New Mexico courts as far as constitutionally permissible.” Tercero, 48 P.3d at 54. Accordingly,

the long-arm statute and the due-process analyses merge, and the Court will proceed directly to

the constitutional due process inquiry. See OMI Holdings, Inc. v. Royal Ins. Co. of Can., 149 F.3d

1086, 1090 (10th Cir. 1998).

            a. General Jurisdiction

        General jurisdiction exists when the defendant’s contacts with the forum state are so

“continuous and systematic” that the state may exercise personal jurisdiction over the defendant

even if the claims against it are unrelated to the defendant’s contacts with the state. See Daimler

AG v. Bauman, 571 U.S. 117, 127 (2014). “For an individual, the paradigm forum for the exercise

of general jurisdiction is the individual’s domicile; for a corporation, it is an equivalent place.” Id.

at 137 (quoting Goodyear Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915, 924 (2011)).

“The ‘paradigm’ forums in which a corporate defendant is ‘at home’ are the corporation’s place

of incorporation and its principal place of business[.]” BNSF Ry. Co. v. Tyrrell, 137 S.Ct. 1549,

1558 (2017). Alternatively, “a corporate defendant’s operations in another forum may be so




                                                   9
       Case 1:20-cv-00331-JAP-LF Document 30 Filed 11/05/20 Page 10 of 12




substantial and of such a nature as to render the corporation at home in that State.” Id. (internal

quotation marks and citation omitted).

        Here, the Mine is neither incorporated in New Mexico nor has its principal place of

business in New Mexico. See DECLARATION OF DAVID TACKETT (Doc. 22-1 at ¶¶ 4, 5).

Rather, the Mine is a limited liability company organized under the laws of Delaware with its

principal place of business in Flagstaff, Arizona. Id. at ¶¶ 4, 5; see also Doc. 1 at 1 (same).

Moreover, per Defendant David Tackett’s sworn declaration, the Mine does not own any property

in New Mexico and does not conduct any activities in the state. Id. at ¶¶ 6, 9.

        For their part, Plaintiffs do not argue that the Court has general jurisdiction over the Mine.

Indeed, Plaintiffs do not respond at all to the Mine’s assertion that the Court lacks general

jurisdiction over it.

        Because Plaintiffs bear the burden of establishing a prima facie case for jurisdiction over

the Mine, see AST Sports Sci., Inc., 514 F.3d at 1056, and they have failed to put forth any

argument, let alone evidence, that general jurisdiction exists, Plaintiffs have failed to meet their

burden with respect to general personal jurisdiction. The Court concludes that the Mine is not “at

home” in New Mexico, such that the Court may exercise general jurisdiction over it.

            b. Specific Jurisdiction

        The specific jurisdiction inquiry is twofold. First, the Court must determine whether the

defendant has such minimum contacts with the forum state “that he should reasonably anticipate

being haled into court there.” World–Wide Volkswagen, 444 U.S. at 297. This requires the Court

to determine whether the defendant purposefully directed its activities at residents of the forum,

Burger King Corp. v. Rudzewicz, 471 U.S. 462, 472 (1985), and whether the plaintiff’s claim arises

out of or results from “actions by the defendant . . . that create a substantial connection with the



                                                 10
       Case 1:20-cv-00331-JAP-LF Document 30 Filed 11/05/20 Page 11 of 12




forum state,” Asahi Metal Indus. Co. v. Superior Court of California, 480 U.S. 102, 109 (1987)

(internal quotation marks omitted). Second if the defendant’s actions create sufficient minimum

contacts, the Court must then consider whether the exercise of personal jurisdiction over the

defendant offends “traditional notions of fair play and substantial justice.” Id. at 113 (quoting Int’l

Shoe Co. v. State of Wash., Office of Unemployment Comp. & Placement, 326 U.S. 310, 315

(1945)). The latter inquiry requires a determination of whether the Court’s exercise of personal

jurisdiction over a defendant with sufficient contacts is “reasonable” considering the circumstances

of the case. See id.

        The Mine argues that it lacks any contacts with New Mexico that could satisfy the

requirements of specific personal jurisdiction. Doc. 22 at 7. In particular, it maintains that it has

never done any business in New Mexico. Doc. 22-1 at ¶ 9. It does not have regular contact with

any individuals who live in or conduct business in New Mexico. Id. at ¶ 7. And it has never

communicated or contracted with Plaintiffs. Id. at ¶¶ 8, 10. Moreover, the Mine denies

having ever transported, possessed, sold, or benefitted in any way from Plaintiffs’ turquoise. Id.

at ¶¶ 11–14.

        Meanwhile, Plaintiffs fail to explain how the Mine has directed any of its activities towards

New Mexico, and how those undescribed contacts with the state justify the Mine being haled into

court here. In fact, Plaintiffs have wholly failed to respond to the Mine’s challenge to specific

jurisdiction. As the Court has repeatedly stressed, the burden of establishing personal jurisdiction

belongs to Plaintiffs. Again, Plaintiffs have offered nothing to support a finding of specific

jurisdiction over the Mine.




                                                  11
        Case 1:20-cv-00331-JAP-LF Document 30 Filed 11/05/20 Page 12 of 12




         At bottom, Plaintiffs’ failure to respond to the merits of the Mine’s personal jurisdiction

arguments are fatal to their ability to pursue claims against the Mine in this Court.2 The Court

concludes that Plaintiffs have not met their prima facie burden of establishing general or specific

personal jurisdiction over the Mine. The Court will thus dismiss Plaintiffs’ claims against the Mine

for want of personal jurisdiction.

                                                 CONCLUSION

IT IS THEREFORE ORDERED that

    (1) DEFENDANT NO. 8 MINE, LLC’S FED. R. CIV. P. 12(b)(2) AND (6) MOTION TO

         DISMISS PLAINTIFFS’ COMPLAINT (Doc. 22) is GRANTED, and

    (2) Plaintiffs’ claims against Defendant No. 8 Mine, LLC are DISMISSED without prejudice.




                                                      ________________________________________
                                                      SENIOR UNITED STATES DISTRICT JUDGE




2
  In their response to the Mine’s Rule 12(b)(6) arguments, Plaintiffs contend that they have stated a claim against the
Mine under a reverse piercing of the corporate veil theory. See Doc. 25 at 5–11 (arguing that Defendant David Tackett
and the Mine are alter egos and that Plaintiffs have stated a claim against the Mine by virtue of its relationship with
Defendant David Tackett). Plaintiffs do not, however, assert that this theory may provide a basis for the Court to
exercise personal jurisdiction over the Mine. The Court will not make Plaintiffs’ arguments for them—especially
when, as here, Plaintiffs are represented by counsel. Therefore, the Court concludes that Plaintiffs have not met their
prima facie burden of establishing personal jurisdiction over the Mine, to the extent Plaintiffs attempted to establish
jurisdiction through a reverse piercing of the corporate veil theory. In reaching this conclusion, the Court does not
take a position on the viability of such a theory for establishing personal jurisdiction over the Mine.

                                                          12
